
	
		I
		112th CONGRESS
		2d Session
		H. R. 4738
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2012
			Mr. Huizenga of
			 Michigan introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on the chime melody rod
		  assembly used in the production of grandfather clocks, wall clocks, and mantel
		  clocks.
	
	
		1.Chime melody rod assembly
			 used in the production of grandfather clocks, wall clocks, and mantel
			 clocks
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Chime melody rod assembly used in the production of grandfather
						clocks, wall clocks, and mantel clocks (provided for in subheading
						9114.90.50)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
